Citation Nr: 0614252	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-35 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
postoperative residuals of medial meniscectomy, left knee, 
prior to March 1, 2005, and in excess of 60 percent from 
March 4, 2005. 

2.  Evaluation of degenerative joint disease, right knee, 
rated as 20 percent disabling. 

3.  Evaluation of additional disability for laxity of the 
right knee, rated as 10 percent disabling. 

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) by reason of service-
connected disabilities.




REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1973.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  By a rating action in June 2002, the RO 
confirmed and continued the 10 percent rating assigned for 
postoperative residuals, medial meniscectomy, left knee; that 
rating action also denied the veteran's claim of entitlement 
to a TDIU.  Subsequently, in March 2003, the RO increased the 
evaluation for the veteran's left knee disorder from 10 
percent to 20 percent, effective January 9, 2001.  

By a rating action of August 2003, the RO granted service 
connection for degenerative joint disease, right knee, and 
assigned a 20 percent rating effective February 20, 2001; 
service connection was also granted for additional disability 
for laxity, right knee, evaluated as 10 percent disabling, 
effective April 18, 2003.  By an April 2004 rating action, 
the RO awarded a temporary 100 percent rating, effective from 
January 30, 2004 to February 28, 2005, based upon knee 
surgery or other treatment necessitating convalescence.  As 
of March 1, 2005, a 30 percent rating became effective.  
Subsequently, in a rating action of February 2006, the RO 
increased the evaluation for status post left medial 
meniscectomy from 30 percent to 60 percent, effective March 
1, 2005.  

The issues of entitlement to higher evaluations for 
degenerative joint disease of the right knee and additional 
disability for laxity of the right knee are addressed in the 
REMAND portion of the decision below, and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.  


FINDINGS OF FACT

1.  In February 2006, prior to the promulgation of a decision 
in the appeal, the veteran submitted a written statement 
withdrawing his appeal as to the issue of entitlement to an 
increased rating for residuals of a left total knee 
arthroplasty, status post left medial meniscectomy.  

2.  The veteran is currently service-connected for: left 
total knee arthroplasty, status post left medial 
meniscectomy, evaluated as 60 percent disabling; depressive 
disorder, NOS, evaluated as 50 percent disabling; 
degenerative joint disease, right knee, evaluated as 20 
percent disabling; and additional disability for laxity, 
right knee, evaluated as 10 percent disabling.  His combined 
disability evaluation is 90 percent.  

3.  The veteran's service-connected disabilities, when 
evaluated in association with his education and occupational 
experience, have rendered him unable to obtain and retain 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria have been met for withdrawal of the 
substantive appeal concerning the claim for an increased 
rating for residuals of a left total knee arthroplasty, 
status post left medial meniscectomy; therefore, the Board 
does not have jurisdiction to consider the merits of that 
claim.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2005).  

2.  The criteria for entitlement to TDIU are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.15, 4.16(b) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a TDIU.

A.  The Veterans Claims Assistance Act.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines VA's obligations insofar as properly notifying and 
assisting veterans in developing their claims.  In view of 
the Board's decision to allow the veteran's claim for a TDIU, 
there is no need to discuss VA's compliance with the VCAA.  

B.  Legal Analysis-TDIU.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).  

The record indicates that the veteran is currently service-
connected for: left total knee arthroplasty, status post left 
medial meniscectomy, evaluated as 60 percent disabling; 
depressive disorder, NOS, evaluated as 50 percent disabling; 
degenerative joint disease, right knee, evaluated as 20 
percent disabling; and additional disability for laxity, 
right knee, evaluated as 10 percent disabling.  His combined 
disability evaluation is 90 percent.  

During a VA examination in June 2004, it was noted that the 
veteran has been unable to work since January 14, 2004.  It 
was noted that he was assessing his employment potential and 
considering schooling and vocational rehabilitation after 
ongoing surgical recovery.  On the occasion of a VA 
examination in October 2005, it was noted that the veteran 
was currently in vocational rehabilitation at Regis, where he 
was studying business.  

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2004); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.  

In this regard, the Board notes that there is evidence 
supporting the claim as to whether the veteran is considered 
unemployable as a result of his service-connected disorders.  
Significantly, following a VA examination in June 2004, the 
examiner stated that the veteran was in the process of 
recovering from right knee joint replacement; and, he had 
increased left knee stiffness and increased pain with 
prolonged sitting as well as prolonged standing/walking.  The 
examiner stated that it was his opinion that the veteran was 
currently unable to work; however, reassessment for sedentary 
work was recommended in three months.  Following a subsequent 
general VA examination in October 2005, the examiner stated 
that the veteran was capable of sedentary work.  However, the 
examiner qualified his opinion by noting that the veteran 
would be able to sit for several hours per day.  Nothing 
reflects that sedentary employment for several hours per day 
would equal to substantial gainful employment.  

At this time, the Board is presented with a veteran with 
psychiatric and orthopedic impairments.  None of the medical 
opinions indicate that consideration was given to the 
combined impairment of the various disabilities.  Regardless, 
an opinion that the veteran could work for several hours 
falls far short of the standard for engaging in substantial 
gainful employment.  Given this evidence, and after resolving 
all doubt in the veteran's favor, the Board is satisfied that 
his service-connected disabilities involving his knees and 
depressive disorder render him unable to obtain or maintain 
substantially gainful employment.  As such, the criteria for 
entitlement to TDIU have been met.  Therefore, with 
application of the provisions of 38 C.F.R. § 4.16(a), the 
Board finds that the evidentiary record supports a grant of 
entitlement to a TDIU.  See 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2005).  


II.  Entitlement to a higher evaluation for a left knee 
disorder.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2005).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2005).  

By a rating action in June 2002, the RO denied the veteran's 
claim for a rating in excess of 10 percent for postoperative 
residuals, medial meniscectomy of the left knee.  A notice of 
disagreement (NOD) with that determination was received in 
July 2002, and a statement of the case (SOC) was issued in 
March 2003.  Thereafter, by a rating action of March 2003, 
the RO increased the evaluation for the left knee disorder 
from 10 percent to 20 percent, effective January 9, 2001.  
The veteran perfected an appeal of the assigned evaluations 
for postoperative residuals, medial meniscectomy, left knee, 
by filing a substantive appeal (VA Form 9) in May 2003.  
Subsequently, rating decisions of August and September 2003 
confirmed the 20 percent rating assigned for postoperative 
residuals, medial meniscectomy, left knee.  Another VA Form 9 
was received in September 2003.  

By an April 2004 rating action, the RO awarded a temporary 
100 percent rating, effective from January 30, 2004 to 
February 28, 2005, based upon knee surgery or other treatment 
necessitating convalescence.  As of March 1, 2005, a 30 
percent rating became effective.  Another substantive appeal 
(VA Form 9) was received in November 2005.  Thereafter, in a 
rating action of February 2006, the RO increased the 
evaluation for status post left medial meniscectomy from 30 
percent to 60 percent, effective March 1, 2005.  On February 
15, 2006, the veteran submitted a VA Form 21- 4138 wherein he 
stated that he was satisfied with the assignment of a 60 
percent rating for his left knee disorder; he stated that he 
wished to withdraw the appeal for a higher evaluation for his 
left knee disorder.  

Thus, the Board finds that the veteran withdrew his appeal as 
to the issue of entitlement to an increased rating for 
residuals of left total knee arthroplasty, status post left 
medial meniscectomy.  Hence, there remains no allegation of 
errors of fact or law for appellate consideration on that 
issue.  Therefore, the provisions of the Veterans Claims 
Assistance Act (VCAA) are not applicable.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the claim for an increased rating for residuals of left total 
knee arthroplasty, status post left medial meniscectomy; as 
such, that issue is dismissed.  


ORDER

The claim of entitlement to a rating in excess of 30 percent 
for postoperative residuals of medial meniscectomy, left 
knee, prior to March 1, 2005, and in excess of 60 percent 
from March 1, 2005, is dismissed.  

TDIU benefits are granted, subject to the law and regulations 
governing the payment of monetary benefits.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  
In addition, VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

In a substantive appeal (VA Form 9), received in May 2003, 
the veteran requested a Travel Board hearing before a 
Veterans Law Judge (VLJ) at the RO in Denver, Colorado.  In 
subsequent VA Form 9s, received in September and November 
2003, the veteran indicated that he did not want a Board 
hearing.  In yet another VA Form 9, received in November 
2005, the veteran requested that he be afforded a hearing 
before a Veterans Law Judge at the RO or via videoconference.  
There is no indication that the veteran has ever been 
scheduled for a hearing; and, the claims file does not 
reflect that the veteran has withdrawn his request for a 
hearing.  

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2005).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a) (3), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  

Since it is unclear whether the veteran has withdrawn his 
hearing request, on remand, the RO must ask the veteran to 
clarify whether he still wants a hearing and, if so, what 
type of a hearing - a videoconference Board hearing, or a 
hearing before a VLJ sitting at the RO (Travel Board 
hearing).  Since such hearings are scheduled by the RO (See 
38 C.F.R. § 20.704(a) (2005)), the Board is remanding the 
case for that purpose, in order to satisfy procedural due 
process concerns.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his service-
connected disabilities since October 
2005.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
a copy of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.  Any and all VA treatment records 
not already on file must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  

2.  The RO should obtain and associate 
the veteran's Vocational Rehabilitation 
folder with the claims file.  If any such 
records are not available, or the search 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.  

3.  The RO must ask the veteran to 
clarify whether he still wants a Board 
hearing and, if so, what type of hearing: 
videoconference or Travel Board.  If the 
veteran desires either a videoconference 
or Travel Board hearing, the RO should 
schedule the veteran for such hearing at 
the earliest available opportunity, with 
appropriate notification to the veteran 
and his representative.  A copy of the 
notice to the veteran of the scheduling 
of the hearing should be placed in the 
record.  

4.  After the requested development has 
been completed, the RO should schedule 
the veteran for appropriate VA 
examinations to assess the severity of 
his bilateral knee disorders.  The claims 
folder should be made available to the 
examiner(s), and the examiner(s) is/are 
asked to indicate that he or she has 
reviewed the claims folder.  A copy of 
this remand should also be provided.  All 
necessary testing should be done, and the 
examiner should review the results of any 
testing prior to completion of the 
examination reports.  The examiner must 
determine whether there are objective 
clinical indications of pain/painful 
motion, weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  This 
includes instances when these symptoms 
"flare-up" or when the affected joints 
are used repeatedly over a period of 
time.  And this determination also should 
be portrayed, if feasible, in terms of 
the degree of additional range of motion 
loss due to these factors.  

5.  After the above actions have been 
accomplished, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.  No 
action is required of the veteran until 
he receives further notice. By this 
REMAND the Board intimates no opinion, 
either legal or factual, as to the 
ultimate determination warranted in this 
case.  The purposes of this REMAND are to 
further develop the record and to accord 
the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


